                 Case 2:19-cv-00184-JCC Document 58 Filed 03/22/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   JESSE RODRIGUEZ, on behalf of himself and                CASE NO. C19-0184-JCC
     all others similarly situated,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     EVERGREEN PROFESSIONAL
13   RECOVERIES, INC.,
14                              Defendant.
15

16          This matter comes before the Court on the parties’ supplemental brief requesting that the
17   Court approve supplemental notice to the class (Dkt. No. 57). The Court set out the factual and
18   legal background relevant to this order in a previous order and does not repeat it here. (See Dkt.
19   No. 54.)
20          Before finally approving a class action settlement, “[t]he court must direct notice in a
21   reasonable manner to all class members who would be bound by the proposal.” Fed. R. Civ. P.
22   23(e)(1)(B). Class counsel must also provide notice of an attorney fee motion “to class members
23   in a reasonable manner.” Fed. R. Civ. P. 23(h)(1). “Notice is satisfactory if it ‘generally
24   describes the terms of the settlement in sufficient detail to alert those with adverse viewpoints to
25   investigate and to come forward and be heard.’” Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d
26   566, 575 (9th Cir. 2004) (quoting Mendoza v. Tucson Sch. Dist. No. 1, 623 F.2d 1338, 1352 (9th


     ORDER
     C19-0184-JCC
     PAGE - 1
               Case 2:19-cv-00184-JCC Document 58 Filed 03/22/21 Page 2 of 2




 1   Cir. 1980)). “Settlement notices are supposed to present information about a proposed settlement

 2   neutrally, simply, and understandably.” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962 (9th

 3   Cir. 2009).

 4          The parties’ proposed notice meets these standards, except it includes only the

 5   supplemental brief regarding attorney fees and not the initial motion and supporting materials at

 6   Docket Number 53. (See Dkt. No. 57-1.) The notice must also include the fee motion itself and

 7   the supporting materials at Docket Number 53. See Fed. R. Civ. P. 23(h)(1) (class counsel must

 8   direct notice of its attorney fee motion “to class members in a reasonable manner”). With that
 9   change, the Court APPROVES the proposed supplemental class notice and ORDERS the parties
10   to provide the supplemental notice and supporting documentation to the class members within 14
11   days of the date of this order.
12
            DATED this 22nd day of March 2021.
13

14

15

16
                                                          A
                                                          John C. Coughenour
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0184-JCC
     PAGE - 2
